Name: Commission Regulation (EEC) No 461/88 of 18 February 1988 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 46/30 Official Journal of the European Communities 19 . 2. 88 COMMISSION REGULATION (EEC) No 461/88 of 18 February 1988 fixing the amount of the subsidy on oil seeds Whereas, in the absence of the target price for the 1988/89 marketing year for colza and rape seed, the abatement of the subsidy from the system of maximum guaranteed quantities, the amount of the subsidy in the case of advance fixing for this period for colza and rape seed has been obtainable only provisionally on the basis of the target price and the abatement of the subsidy for the marketing year 1987/88 ; whereas this amount may, therefore, be applied on a temporary basis and should be confirmed or replaced when the indicative prices of the 1988/89 marketing year are known, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 3994/87 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 3882/87 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 1869/87 (*), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the target price and the monthly increments in the target price for colza, rape and sunflower seed for the 1987/88 marketing year have been fixed in Council Regu ­ lations (EEC) No 1917/87 f) and (EEC) No 1918/87 (8) ; Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 4018/87 (9), as last amended by Regulation (EEC) No 397/88 (10) ; Whereas it follows from applying the detailed rules contained in amended Regulation (EEC) No 4018/87 to the information known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto : Article 1 1 . The amounts of the subsidy and the exchange rates referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (n) shall be as set out in the Annexes hereto. 2. The amount of the compensatory aid referred to in Article 14 of Council Regulation (EEC) No 475/86 (12) shall be as shown in Annex III to this Regulation for sunflower seed harvested in Spain. 3. The amount of the special subsidy provided for by Council Regulation (EEC) No 1920/87 (13) for sunflower seed harvested and processed in Portugal is fixed in Annex III . 4. However, the amount of the subsidy in the case of advance fixing for the 1988/89 marketing year for colza and rape will be confirmed or replaced as from 19 February 1988 to take into account the target price, and where appropriate, the effects of the application of the system of maximum guaranteed quantities for colza and rape seed. (') OJ No 172, 30 . 9. 1966, p . 3025/66. O OJ No L 377, 31 . 12. 1987, p . 30 . Article 2 This Regulation shall enter into force on 19 February 1988 . (3) OJ No L 164, 24. 6 . 1985, p . 11 . (&lt;) OJ No L 365, 24. 12. 1987, p . 13 . 0 OJ No L 167, 25. 7. 1972, p. 9 . ( «) OJ No L 176, 1 . 7. 1987, p. 30 . f) OJ No L 183, 3 . 7. 1987, p. 14. O OJ No L 183, 3 . 7. 1987, p. 16 . 0 OJ No L 378, 31 . 12. 1987, p . 27. (1#) OJ No L 39, 12. 2. 1988, p . 21 . (") OJ No L 266, 28 . 9 . 1983, p . 1 . (12) OJ No L 53, 1 . 3 . 1986, p. 47. H OJ No L 183, 3 . 7 . 1987, p. 18 . \ Official Journal of the European Communities No L 46/3119. 2. 88 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 18 February 1988 . For the Commission Frans ANDRIESSEN Vice-President ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kilograms) Current 2 1st period 3 2nd period 4 3rd period 5 4th period 6 5th period (') 7 1 . Gross aids (ECU) : I I 1  Spain 0,000 0,000 0,000 0,000 0,000 0,000  Portugal 0,000 0,000 0,000 0,000 0,000 0,000  Other Member States 21,993 22,030 22,966 22,800 22,601 19,822 2. Final aids : l l (a) Seed harvested and processed in : I I  Federal Republic of Germany (DM) 53,62 53,73 55,94 55,69 55,23 47,62  Netherlands (Fl) 59,42 59,53 62,02 61,71 61,19 53,55  BLEU (Bfrs/Lfrs) 1 053,34 1 055,03 1 100,14 1 091,33 1 081,72 942,78  France (FF) 158,00 158,14 165,06 163,07 161,50 141,51  Denmark (Dkr) 189,56 189,82 198,11 196,56 194,78 168,45  Ireland ( £ Irl) 17,558 17,574 18,372 18,175 18,000 15,600  United Kingdom ( £) 12,307 12,286 12,967 12,788 12,633 10,667  Italy (Lit) 33 393 33 413 34 820 34 303 33 961 29 298  Greece (Dr) 1 850,29 1 806,04 1 948,96 1 856,95 1 819,23 1 383,96 (b) Seed harvested in Spain and processed : I I  in Spain (Pta) 0,00 0,00 0,00 0,00 0,00 0,00  in another Member State (Pta) 3 311,46 3 316,32 3 431,67 3 390,16 3 358,49 2 895,96 (c) Seed harvested in Portugal and processed : I I  in Portugal (Esc) 0,00 0,00 0,00 0,00 0,00 0,00  in another Member State (Esc) 4 243,06 4 236,41 4 403,57 4 344,79 4 306,63 3 748,11 (') Subject in the case of advance fixing for the 1988/89 marketing year to the adoption of prices and related measures for that marketing year. No L 46/32 Official Journal of the European Communities 19. 2. 88 ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kilograms) Current 2 1st period 3 2nd period 4 3rd period 5 4th period 6 5th period (') 7 1 . Gross aids (ECU) :  Spain 2,500 2,500 2,500 2,500 2,500 2,500  Portugal 2,500 2,500 2,500 2,500 2,500 2,500  Other Member States 24,493 24,530 25,466 25,300 25,101 22,322 2. Final aids : \ \ (a) Seed harvested and processed in : l  Federal Republic of Germany II \ \ (DM) 59,58 59,69 61,90 61,65 61,19 53,52  Netherlands (Fl) 66,11 66,22 68,70 68,39 67,87 60,17  BLEU (Bfrs/Lfrs) 1 173,50 1 175,20 ' 1 220,31 1 211,50 1 201,88 1 062^5  France {FF) 176,69 176,83 183,75 181,76 180,19 160,20  Denmark (Dkr) 211,45 211,71 220,00 218,44 216,67 190,34  Ireland ( £ Irl) 19,637 19,652 20,450 20,253 20,079 17,678  United Kingdom ( £) 13,947 13,926 14,608 14,429 14,273 12,308  Italy (Lit) 37 385 .37 405 38 812 38 295 37 954 33 290  Greece (Dr) 2 171,14 2 126,89 2 269,81 2 177,80 2 140,08 1 704,81 (b) Seed harvested in Spain and lilili processed : II II  in Spain (Pta) 385,53 385,53 385,53 385,53 385,53 385,53  in another Member State (Pta) 3 696,99 3 701,85 3 817,21 3 775,69 3 744,02 3 281,49 (c) Seed harvested in Portugal and IIli processed : IlII\ I  in Portugal (Esc) 429,31 429,31 429,31 429,31 429,31 429,31  in another Member State (Esc) 4 672,37 4 665,72 4 832,89 4 774,1 1 4 735,94 4 177,43 (  ) Subject in the case of advance fixing for the 1988/89 marketing year to the adoption of prices and related measures for that marketing year. 19 . 2. 88 Official Journal of the European Communities No L 46/33 ANNEX III Aids to sunflower seed (amounts per 100 kilograms) Current 2 1st period 3 2nd period 4 3rd period 5 4th period 6 1 . Gross aids (ECU) : I I \ -  Spain 3,440 3,440 3,440 3,440 3,440  Portugal 0,000 0,000 0,000 0,000 0,000  Other Member States 32,372 32,699 33,027 33,354 33,209 2. Final aids : I l l l (a) Seed harvested and processed in (') : l l  Federal Republic of Germany (DM) 78,44 79,23 80,04 80,94 80,61  Netherlands (Fl) 87,21 88,09 88,97 89,98 89,59  BLEU (Bfrs/Lfrs) 1 551,99 1 567,67 1 583,40 1 598,34 1 591,33  France (FF) 235,21 237,60 239,69 241,52 240,37  Denmark (Dkr) 280,25 283,08 285,93 288,77 287,47  Ireland ( £ Irl) 26,144 26,409 26,673 26,901 26,774  United Kingdom ( £) 18,990 19,186 19,383 19,580 19,466  Italy (Lit) 49 864 50 369 50 723 51 028 50 779  Greece (Dr) 3 124,12 3 127,95 3 152,00 3 145,60 3 118,11 (b) Seed harvested in Spain and processed : I I I  in Spain (Pta) 530,49 530,49 530,49 530,49 530,49  in another Member State (Pta) 3 719,74 3 769,82 3 786,10 3 821,06 3 797,98 (c) Seed harvested in Portugal and processed : \ I I  in Portugal (Esc) 0,00 0,00 0,00 0,00 0,00  in Spain (Esc) 6 423,31 6 471,51 6 522,65 6 556,28 6 527,64  in another Member State (Esc) 6 237,39 6 284,20 6 333,86 6 366,51 6 338,70 3. Compensatory aids : IlIlIlIl  in Spain (Pta) 3 671,26 3 721,34 3 737,62 3 774,78 3 751,70 4. Special aid : IIIlIlIl  in Portugal (Esc) 6 237,39 6 284,20 6 333,86 6 366,51 6 338,70 (') For seed harvested in the Community as constituted at 31 December 1985 and processed in Spain, the amounts shown in 2 (a) to be multiplied by 1,029807. ANNEX IV Exchange rate of the ECU to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of 1 ECU) Current 2 1st period 3 2nd period 4 3rd period 5 4th period 6 5th period 7 DM 2,065040 2,060570 2,055570 2,050750 2,050750 2,035650 Fl 2,318970 2,314960 2,310840 2,306600 2,306600 2,293780 Bfrs/Lfrs 43,200100 43,203800 43,203100 43,193300 43,193300 43,176400 FF 6,976970 6,985220 6,994380 7,006820 7,006820 7,046750 Dkr 7,904960 7,921600 7,940180 7,957300 7,957300 8,008130 £Irl 0,776701 0,777915 0,779359 0,780945 0,780945 0,785650 £ 0,693481 0,694954 0,696532 0,697873 0,697873 0,702246 Lit 1 521,28 1 526,34 1 532,17 1 537,61 1 537,61 1 553,87 Dr 164,40200 166,00900 167,99400 169,61400 169,61400 175,30900 Esc 168,73100 170,06100 171,30800 172,68600 172,68600 175,47900 Pta 139,71900 140,28900 140,91400 141,49400 141,49400 143,16700